UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) April 24, 2015 AT&T INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-8610 43-1301883 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 208 S. Akard St., Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (210) 821-4105 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Annual Meeting of Stockholders The 2015 Annual Meeting of the stockholders of AT&T Inc. was held on April24,2015, in Spokane, Washington. Stockholders representing 4,070,281,229 shares, or 78.43%, of the common shares outstanding as of the February 25, 2015, record date were present in person or were represented at the meeting by proxy.Final voting results are shown below. Each matter was determined by a majority of votes cast, except that the advisory approval of executive compensation was a non-binding proposal and the preference of the stockholders was determined by the choice receiving the greatest number of votes. Election of Directors The following Directors were elected by the affirmative vote of a majority of the votes cast: Nominees for Director Votes Cast For Votes Cast Against Abstain Broker Non-Votes Number % of Votes Cast Number % of Votes Cast Randall L. Stephenson Scott T. Ford Glenn H. Hutchins William E. Kennard Jon C. Madonna Michael B. McCallister John B. McCoy Beth E. Mooney Joyce M. Roché Mathew K. Rose Cynthia B. Taylor Laura D’Andrea Tyson Proposals Submitted by Board of Directors The ratification of the appointment of Independent Auditors received the affirmative vote of a majority of the votes cast and was passed.The advisory approval of executive compensation is non-binding, and the preference of the stockholders was determined by the choice that received the greatest number of votes. Proposal Votes Cast For Votes Cast Against Abstain Broker Non-Votes Number % of Votes Cast Number % of Votes Cast Ratification of appointment of Independent Auditors. NA Advisory approval of executive compensation. Proposals Submitted by Stockholders The following proposals failed to receive the affirmative vote of the majority of votes cast and were defeated. Proposal Votes Cast For Votes Cast Against Broker Non-Votes Number % of Votes Cast Number % of Votes Cast Abstain Political Spending Report. Lobbying Report. Special Meetings. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AT&T INC. Date: April 28, 2015 By:/s/ Stacey Maris Stacey Maris Senior Vice President and Secretary
